705 N.W.2d 111 (2005)
474 Mich. 894
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nolan Deon NERO, Defendant-Appellant.
Docket No. 129098. COA No. 259954.
Supreme Court of Michigan.
October 31, 2005.
On order of the Court, the application for leave to appeal the May 19, 2005 order of the Court of Appeals is considered and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Kent Circuit Court for a determination of whether defendant is indigent and, if so, for the appointment of appellate counsel within 56 days of this order in light of Halbert v. Michigan, 545 U.S. ___, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal with the Court of Appeals, and/or any appropriate post-conviction motions in the trial court, within 12 months of the date of this order, in accord with the deadlines in effect at the time defendant was denied counsel. MCR 7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may, but is not required to, include those issues defendant raised in his application for leave to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
We do not retain jurisdiction.